COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 SALVADOR GUTIERREZ,                               §
                                                                    No. 08-07-00348-CR
                    Appellant,                     §
                                                                       Appeal from the
 v.                                                §
                                                                     171st District Court
 THE STATE OF TEXAS,                               §
                                                                  of El Paso County, Texas
                    Appellee.                      §
                                                                    (TC# 20070D02093)
                                                   §


                                   MEMORANDUM OPINION

        Appellant Salvador Gutierrez attempts to appeal from his conviction for the offense of

aggravated robbery. Punishment was assessed at seven years’ imprisonment in the Institutional

Division of the Texas Department of Criminal Justice. We find that Appellant has not complied with

Rule 25.2 of the Texas Rules of Appellate Procedure, and we dismiss the appeal.

        Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case and requires that

the trial court enter a certification of the defendant’s right of appeal in every case in which it enters

a judgment of guilt or other appealable order. TEX . R. APP . P. 25.2. Likewise, Rule 25.2(d) requires

that the trial court certify whether the defendant has a right of appeal under Rule 25.2(a)(2). TEX .

R. APP . P. 25.2(d). An appellate court is required to dismiss an appeal if a certification that shows

the defendant’s right of appeal has not been made part of the appellate record. See TEX . R. APP . P.

25.2(d).

        Appellant filed a timely notice of appeal, but the record does not include the trial court’s

certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The
Clerk of this Court notified Appellant that a certification had not been filed and requested that

Appellant file the certification within thirty days; otherwise, the appeal would be dismissed pursuant

to Rule 25.2(d). Appellant has not responded to our request.

       Accordingly, the appeal is dismissed for want of jurisdiction.



                                               KENNETH R. CARR, Justice

April 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                  2